Citation Nr: 1101791	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  03-21 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
cervical spine disability, previously characterized as cervical 
strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1995 to May 1997.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the Veteran's claim for a disability 
rating in excess of 20 percent for cervical strain.  

In September 2006, the Board, inter alia, denied the Veteran's 
claim for a disability rating in excess of 20 percent for a 
cervical strain. 

The Veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
September 2008 Memorandum Decision, the Court set aside and 
remanded the part of the Board's decision denying a disability 
rating in excess of 20 percent for a cervical strain.  
Specifically, the Court indicated the Board must provide adequate 
reasons and bases for its determination that (1) VA satisfied its 
duty to assist when the Veteran did not receive an adequate VA 
examination, and (2) the Veteran was not entitled to a disability 
rating in excess of 20 percent for her cervical strain.  The 
Court, therefore, remanded the issue on appeal to the Board so 
that it may provide adequate reasons and bases for its findings.  

To comply with the Court's decision, the Board remanded this case 
in September 2009 for further evidentiary development.  The case 
has returned to the Board and is again ready for appellate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Before addressing the merits of the issue currently on appeal, 
the Board finds that additional development is again required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998). Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
insure compliance.

In this case, in compliance with a September 2008 Court decision, 
the Board remanded the aforementioned issue in September 2009 
for, among other things, a VA examination of the Veteran's 
service-connected cervical spine to determine the current nature 
and severity of the disability.  The RO complied with the Board's 
September 2009 remand instructions by scheduling the Veteran for 
a VA examination in March 2010.  However, there is no 
supplemental statement of the case of record to reflect RO 
consideration of this recent March 2010 VA examination report.  
See 38 C.F.R. § 19.31 (2010).  The RO failed to readjudicate the 
issue currently on appeal following further evidentiary 
development.  Therefore, another remand is necessary to correct 
this matter.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's 
claim for a disability rating in excess of 20 
percent for a cervical spine disability, 
including any additional evidence obtained by 
the RO on remand.  If any determination 
remains unfavorable to the appellant, she and 
her attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


